UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-37377 CODE REBEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 46-4825060 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 77 Ho’okele Street, Suite 102 Kahului, Hawaii (Address of principal executive offices) (Zip Code) (808) 871-6496 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of June 30, 2015, 12,682,714 shares of the registrant’s Common Stock, par value $0.0001 per share, were outstanding. Table of Contents CODE REBEL CORPORATION Quarterly Report on Form 10-Q For the Three Months Ended June 30, 2015 INDEX Page No. Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the Three- and Six-Month Periods Ended June 30, 2015 and 2014 2 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) as of June 30, 2015 3 Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June, 2015 and 2014 4 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II – Other Information Item 1 Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 -i- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CODE REBEL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2014 June 30, 2015 (Unaudited) ASSETS December 31, 2014 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Deposit and prepaid expense TOTAL CURRENT ASSETS Intangible assets, net $ $ Property and equipment,net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Interest payable - Warrant liabilities - Convertible note payables, net - Payable to related party Other payable - TOTAL CURRENT LIABILITIES $ $ LONG TERM LIABILITIES Line of credit $
